DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/585,221, filed on May 3, 2017.

Response to Amendment
The preliminary amendment filed on July 6, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,300,841 in view of Ueda et al. (US 2006/0215066), of record in the IDS.
Present claim 4, for instance, is a merely broader version of patent claim 1 with the addition of the limitation “wherein the second terminal of the third transistor is electrically connected to the first terminal of the first capacitor”.  This is not a patentable distinction as Ueda discloses this feature (third transistor 23 connected to first capacitor Cs2, Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the second terminal of the third transistor is electrically connected to the first terminal of the first capacitor, as in Ueda, into the liquid crystal display device of the patent to provide a high luminance display (Ueda, paras. [0075-0082]).
Present claims 2 and 3 are similar to present claim 4 and additionally include the limitations distinct of patent claim 1 of “a signal line, wherein the second terminal of the first transistor and the second terminal of the second transistor are electrically connected to the signal line”.  This is also not a patentable distinction as Ueda discloses this feature (signal line 14, first transistor 22 and second transistor 21 connected to signal line 14, Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate a signal line, wherein the second terminal of the first transistor and the second terminal of the second transistor are electrically connected to the signal line, as in Ueda, into the liquid crystal display device of the patent to supply the necessary signals to the transistors of the pixel for effective imaging.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. (US 2006/0215066), hereinafter “Ueda”, in view of Lee et al. (US 6,999,134), hereinafter “Lee”, each of record in the IDS.

Regarding claim 4, Ueda discloses a liquid crystal display device (see Figs. 1-19 and 28) comprising a first pixel (e.g., Figs. 2-4),
the first pixel (e.g., Figs. 2-4) comprising:
a first transistor (22), a second transistor (21), and a third transistor (23) each comprising a gate, a first terminal, and a second terminal (paras. [0069 and 0072]);
a first capacitor (Cs2), a second capacitor (Cs1), and a third capacitor (Cb) each comprising a first terminal and a second terminal (see Fig. 4); and
a first liquid crystal element (Clc2) and a second liquid crystal element (Clc1) each comprising a first electrode (17 and 16, respectively) and a second electrode (42),
wherein the first terminal of the first transistor (22) is electrically connected to the first electrode (17) of the first liquid crystal element (Clc2) and to the first terminal of the first capacitor (Cs2) (see Figs. 2 and 4),
wherein the first terminal of the second transistor (21) is electrically connected to the first electrode (16) of the second liquid crystal element (Clc1) and to the first terminal of the second capacitor (Cs1) (see Figs. 2 and 4),
wherein the first terminal of the third transistor (23) is electrically connected to the first terminal of the third capacitor (Cb) (see Fig. 4),
wherein the second terminal of the third transistor (23) is electrically connected to the first terminal of the first capacitor (Cs2) (see Fig. 4),
wherein the second terminal of the first capacitor (Cs2), the second terminal of the second capacitor (Cs1), and the second terminal of the third capacitor (Cb) are electrically connected to a capacitor line (18n) (see Fig. 4).
Ueda fails to explicitly disclose wherein the first scan line is arranged between the first electrode of the first liquid crystal element and the first electrode of the second liquid crystal element.
However, Lee discloses a liquid crystal display device (see Figs. 1-3, 6 and 7), wherein the first scan line (121) is arranged between the first electrode (190a) of the first liquid crystal element (CLCa) and the first electrode (190b) of the second liquid crystal element (CLCb) (see Figs. 1, 3 and 6).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the first scan line is arranged between the first electrode of the first liquid crystal element and the first electrode of the second liquid crystal element, as in Lee, into the LCD device of Ueda to connect the first electrodes of each of the first and second liquid crystal elements to the same scan line, while forming distinct capacitances with each first electrode, thereby compensating each other to widen viewing angle (Lee, col. 5, line 51 – col. 6, line 60).

Regarding claim 2, Ueda discloses a liquid crystal display device (see Figs. 1-19 and 28) comprising a first pixel (e.g., Figs. 2-4),
the first pixel (e.g., Figs. 2-4) comprising:
a signal line (14);
a first scan line (12n) and a second scan line (12(n+1));
a first transistor (22), a second transistor (21), and a third transistor (23) each comprising a gate, a first terminal, and a second terminal (paras. [0069 and 0072]);
a first capacitor (Cs2), a second capacitor (Cs1), and a third capacitor (Cb) each comprising a first terminal and a second terminal (see Fig. 4); and
a first liquid crystal element (Clc2) and a second liquid crystal element (Clc1) each comprising a first electrode (17 and 16, respectively) and a second electrode (42),
wherein the gate of the first transistor (22) and the gate of the second transistor (21) are electrically connected to the first scan line (12n) (see Figs. 2 and 4),
wherein the first terminal of the first transistor (22) is electrically connected to the first electrode (17) of the first liquid crystal element (Clc2) and to the first terminal of the first capacitor (Cs2) (see Figs. 2 and 4),
wherein the first terminal of the second transistor (21) is electrically connected to the first electrode (16) of the second liquid crystal element (Clc1) and to the first terminal of the second capacitor (Cs1) (see Figs. 2 and 4),
wherein the gate of the third transistor (23) is electrically connected to the second scan line (12(n+1)) (see Figs. 2 and 4),
wherein the first terminal of the third transistor (23) is electrically connected to the first terminal of the third capacitor (Cb) (see Fig. 4),
wherein the second terminal of the third transistor (23) is electrically connected to the first terminal of the first capacitor (Cs2) (see Fig. 4),
wherein the second terminal of the first transistor (22) and the second terminal of the second transistor (21) are electrically connected to the signal line (14) (see Figs. 2 and 4),
wherein the second terminal of the first capacitor (Cs2), the second terminal of the second capacitor (Cs1), and the second terminal of the third capacitor (Cb) are electrically connected to a capacitor line (18n) (see Fig. 4).
Ueda fails to explicitly disclose wherein the first scan line is arranged between the first electrode of the first liquid crystal element and the first electrode of the second liquid crystal element.
However, Lee discloses a liquid crystal display device (see Figs. 1-3, 6 and 7), wherein the first scan line (121) is arranged between the first electrode (190a) of the first liquid crystal element (CLCa) and the first electrode (190b) of the second liquid crystal element (CLCb) (see Figs. 1, 3 and 6).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the first scan line is arranged between the first electrode of the first liquid crystal element and the first electrode of the second liquid crystal element, as in Lee, into the LCD device of Ueda to connect the first electrodes of each of the first and second liquid crystal elements to the same scan line, while forming distinct capacitances with each first electrode, thereby compensating each other to widen viewing angle (Lee, col. 5, line 51 – col. 6, line 60).

Allowable Subject Matter
Claim 3 would be allowable by timely filing a terminal disclaimer or if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
Regarding claim 3, Ueda discloses a liquid crystal display device (see Figs. 1-19 and 28) comprising a first pixel (e.g., Figs. 2-4) and a second pixel (e.g., next adjacent pixel, paras. [0068, 0072 and 0091-0092]) which are adjacent to each other in a column direction,
the first pixel (e.g., Figs. 2-4) comprising:
a signal line (14);
a first scan line (12n) and a second scan line (12(n+1));
a first transistor (22), a second transistor (21), and a third transistor (23) each comprising a gate, a first terminal, and a second terminal (paras. [0069 and 0072]);
a first capacitor (Cs2), a second capacitor (Cs1), and a third capacitor (Cb) each comprising a first terminal and a second terminal (see Fig. 4); and
a first liquid crystal element (Clc2) and a second liquid crystal element (Clc1) each comprising a first electrode (17 and 16, respectively) and a second electrode (42),
the second pixel comprising:
a third scan line (e.g., 12(n+2)) and a fourth scan line (e.g., 12(n+3));
a fourth transistor (e.g., 22 in next adjacent pixel), a fifth transistor (e.g., 21 in next adjacent pixel), and a sixth transistor (e.g., 23 in next adjacent pixel) each comprising a gate, a first terminal, and a second terminal (paras. [0069 and 0072]);
a fourth capacitor (e.g., Cs2 in next adjacent pixel), a fifth capacitor (e.g., Cs1 in next adjacent pixel), and a sixth capacitor (e.g., Cb in next adjacent pixel) each comprising a first terminal and a second terminal (see Fig. 4); and
a third liquid crystal element (e.g., Clc2 in next adjacent pixel) and a fourth liquid crystal element (e.g., Clc1 in next adjacent pixel) each comprising a first electrode (e.g., 17 and 16, respectively, in next adjacent pixel) and a second electrode (e.g., 42 in next adjacent pixel),
wherein the gate of the first transistor (22) and the gate of the second transistor (21) are electrically connected to the first scan line (12n) (see Figs. 2 and 4),
wherein the first terminal of the first transistor (22) is electrically connected to the first electrode (17) of the first liquid crystal element (Clc2) and to the first terminal of the first capacitor (Cs2) (see Figs. 2 and 4),
wherein the first terminal of the second transistor (21) is electrically connected to the first electrode (16) of the second liquid crystal element (Clc1) and to the first terminal of the second capacitor (Cs1) (see Figs. 2 and 4),
wherein the gate of the third transistor (23) is electrically connected to the second scan line (12(n+1)) (see Figs. 2 and 4),
wherein the first terminal of the third transistor (23) is electrically connected to the first terminal of the third capacitor (Cb) (see Fig. 4),
wherein the second terminal of the third transistor (23) is electrically connected to the first terminal of the first capacitor (Cs2) (see Fig. 4),
wherein the gate of the fourth transistor (22 in adjacent pixel) and the gate of the fifth transistor (21 in adjacent pixel) are electrically connected to the third scan line (12(n+2)) (see Figs. 2 and 4),
wherein the first terminal of the fourth transistor (22 in adjacent pixel) is electrically connected to the first electrode (17 in adjacent pixel) of the third liquid crystal element (Clc2 in adjacent pixel) and to the first terminal of the fourth capacitor (Cs2 in adjacent pixel) (see Figs. 2 and 4),
wherein the first terminal of the fifth transistor (21 in adjacent pixel) is electrically connected to the first electrode (16 in adjacent pixel) of the fourth liquid crystal element (Clc1 in adjacent pixel) and to the first terminal of the fifth capacitor (Cs1 in adjacent pixel) (see Figs. 2 and 4),
wherein the gate of the sixth transistor (23 in adjacent pixel) is electrically connected to the fourth scan line (12(n+3)) (see Figs. 2 and 4),
wherein the first terminal of the sixth transistor (23 in adjacent pixel) is electrically connected to the first terminal of the sixth capacitor (Cb in adjacent pixel) (see Figs. 2 and 4),
wherein the second terminal of the sixth transistor (23 in adjacent pixel) is electrically connected to the first terminal of the fourth capacitor (Cs2 in adjacent pixel) (see Fig. 4),
wherein the second terminal of the first transistor (22), the second terminal of the second transistor (21), the second terminal of the fourth transistor (22 in adjacent pixel), and the second terminal of the fifth transistor (21 in adjacent pixel) are electrically connected to the signal line (14) (see Figs. 2 and 4),
wherein the second terminal of the first capacitor (Cs2), the second terminal of the second capacitor (Cs1), and the second terminal of the third capacitor (Cb) are electrically connected to a capacitor line (18n) (see Fig. 4).
However, Ueda, along with the cited prior art of record, fails to explicitly disclose or fairly suggest wherein the second terminal of the fourth capacitor, the second terminal of the fifth capacitor, and the second terminal of the sixth capacitor are electrically connected to the capacitor line.
Therefore, claim 3 would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896